Exhibit 10.3

 

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated
as of September 25, 2020 (the “Effective Date”), is entered into by and among
Cohen & Company Inc., a Maryland corporation (the “Parent”), Cohen & Company,
LLC, a Delaware limited liability company and a subsidiary of Parent (the
“Operating LLC”), Daniel G. Cohen, an individual (“Mr. Cohen”), and the DGC
Family Fintech Trust, a trust established by Mr. Cohen (“DGC Trust”). Each of
Parent, the Operating LLC, Mr. Cohen and the DGC Trust may be referred to herein
as a “Party,” and, collectively, as the “Parties.” Capitalized terms used herein
but not defined shall have the meanings ascribed to such terms in the Purchase
Agreement (as defined below).

 

RECITALS:

 

WHEREAS, on December 30, 2019, the Parties entered into the Securities Purchase
Agreement (the “Purchase Agreement”); and

 

WHEREAS, in accordance with Section 7.10 of the Purchase Agreement, the Parties
desire to amend the Purchase Agreement to provide that the voting proxy granted
therein shall be revoked in the event that Mr. Cohen and/or his Affiliates shall
cease to beneficially own (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) a majority of the voting securities of Parent,
pursuant to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

1.             Amendment to Section 5.02 of the Purchase Agreement. Effective as
of the Effective Date, Section 5.02 of the Purchase Agreement is hereby
supplemented by adding the following language immediately following Section
5.02(c) of the Purchase Agreement:

 

“(d)             “Notwithstanding anything to the contrary herein, this Section
5.02 shall automatically become null and void and the proxy set forth in this
Section 5.02 shall be automatically revoked, in each case without further action
by any Party, in the event that Mr. Cohen and/or his Affiliates shall cease to
beneficially own (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended) a majority of the voting securities of Parent.”

 

2.             No Other Changes. Except as expressly amended by this Amendment,
all of the terms and conditions of the Purchase Agreement shall continue in full
force and effect and shall be unaffected by this Amendment.

 

3.             Amendment. This Amendment may not be amended or modified except
by a written agreement executed by the Parties.

 

4.             Governing Law. THIS AMENDMENT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES OR THE CONFLICTS OF LAW PRINCIPLES OF ANY
OTHER STATE IN EITHER CASE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANY OTHER STATE.

 



 

 

 

5.             Headings. The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

6.             Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and permitted
assigns.

 

7.             Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same instrument

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Securities Purchase Agreement as of the date first written above.

 

  PARENT:       COHEN & COMPANY INC.       By: /s/ Joseph W.
Pooler, Jr.                        Name: Joseph W. Pooler, Jr.   Title:
Executive Vice President, Chief Financial Officer and Treasurer        
OPERATING LLC:       COHEN & COMPANY, LLC       By: /s/ Joseph W. Pooler, Jr.  
Name: Joseph W. Pooler, Jr.   Title: Executive Vice President, Chief Financial
Officer and Treasurer         MR. COHEN:       By: /s/ Daniel G. Cohen   Name:
Daniel G. Cohen         DGC TRUST:       THE DGC FAMILY FINTECH TRUST       By:
/s/ Raphael Licht   Name: Raphael Licht   Title: Trustee         By: /s/ Jeffrey
D. Blomstrom   Name: Jeffrey D. Blomstrom   Title: Trustee

 



 

 